Citation Nr: 1820885	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  10-40 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left ear hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial compensable disability rating prior to August 13, 2013, in excess of 10 percent from August 13, 2013, and in excess of 20 percent from August 18, 2017 for a thoracic spine compression disability.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and October 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the February 2009 rating decision, the RO granted service connection for a thoracic spine compression disability with a noncompensable disability rating, effective September 20, 2008.  In an October 2016 supplemental statement of the case (SSOC) the RO increased the Veteran's disability rating to 10 percent, effective August 13, 2013.  In an October 2017 rating decision, the RO again increased the Veteran's disability rating to 20 percent, effective August 18, 2017.  As these grants of increased disability ratings did not constitute a full grant of the benefits sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The matters of entitlement to increased disability ratings for left ear hearing loss and a thoracic spine compression disability were previously remanded by the Board in May 2015 and May 2017 for additional development.  The matters have since returned to the Board.

The issue of increased disability ratings for a thoracic spine compression disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left ear hearing loss has been manifested by no worse than Level III hearing acuity.

2.  For the entire appeal period, the Veteran's right lower extremity radiculopathy was productive of no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for left ear hearing loss have not been met.  38 U.S.C. § 1155, 5103 (2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).

2.  The criteria for an initial compensable disability rating for right lower extremity radiculopathy have not been met.  38 U.S.C. § 1155, 5103 (2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8720 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

VA's duty to notify was satisfied by letter in August 2008.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in September 2011 and July 2016 for hearing loss, and in July 2016 for the spine.  Pursuant to the May 2017 Board remand, the Veteran was provided with a September 2017 VA examination for his hearing loss and a September 2017 VA examination for his spine and associated radicular symptoms.  The RO sent the Veteran a May 2017 notification letter in an attempt to identify all pertinent private treatment records.  Updated VA treatment records were obtained and associated with the electronic claims file.  The RO then readjudicated the Veteran's claims in an October 2017 SSOC.  As such, the Board finds that the RO substantially complied with the 2017 remand directives and no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board has carefully reviewed the VA examinations of record and finds that the examinations, with the exception of the July 2016 VA examination for hearing loss (which reported that its findings were inadequate for rating purposes), along with the other evidence of record, are adequate for purposes of rendering decisions in the instant appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims.

II.  Increased Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

	Left Ear Hearing Loss

The Veteran is seeking an initial compensable disability rating for his service-connected left ear hearing loss.  Specifically, the Veteran contends that his left ear hearing loss is more severe than reflected by his assigned disability rating.  

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations. 

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following his claim of service connection, the Veteran was afforded a VA audiological examination in September 2011.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
25
30
LEFT
20
20
25
55

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 23 decibels for the right ear and 30 decibels for the left ear.  Maryland CNC testing revealed speech recognition ability of 96 percent for the right ear and 80 percent for the left ears.

Applying the test results of the September 2011VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear and Level III for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable disability rating for the left ear.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Veteran was afforded another VA audiological examination in September 2017.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
50
55
LEFT
15
20
55
60

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 35 decibels for the right ear and 38 decibels for the left ear.  Maryland CNC testing revealed speech recognition ability of 96 percent for the right ear and 94 percent for the left ears.

Applying the test results of the September 2011VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable disability rating for the left ear.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Board has carefully considered the Veteran's statements of record and in no way discounts the Veteran's reported difficulties.  However, the VA examinations were conducted in accordance with the requirements for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a) (2017).

The lay statements are both competent and credible in regard to reporting worsening hearing acuity and functional effects.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulties with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.

Additionally, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1.  

Accordingly, the Board finds that an initial compensable disability rating for left ear hearing loss is not warranted.  The evidence preponderates against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).

	Right Lower Extremity Radiculopathy 

The Veteran is seeking a disability rating in excess of 10 percent for his service-connected right lower extremity radiculopathy.  Specifically, the Veteran contends that his right lower extremity radiculopathy is more severe than reflected by his currently assigned disability rating.

The Veteran's service-connected right lower extremity radiculopathy is evaluated under Diagnostic Code 8720.  Mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a.

Descriptive words such as "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Based on the evidence, the Board does not find that the Veteran is entitled to an initial disability rating in excess of 10 percent for his right lower extremity radiculopathy symptoms, as there is no indication that incomplete paralysis is more than mild so as to warrant an initial disability rating in excess of 10 percent.  

VA examination in August 2016 revealed that the Veteran suffered from moderate intermittent pain (usually dull) of the right lower extremity, but did not experience constant pain, numbness, or paresthesias and/or dysesthesias.  The VA examiner indicated that the Veteran suffered from mild radiculopathy of the right lower extremity involving the sciatic nerve. 

The Veteran was afforded another VA examination in August 2017.  Examination revealed that the Veteran did not suffer from signs or symptoms of radiculopathy.

As demonstrated by the August 2016 and August 2017 VA examinations, the Veteran has suffered from mild symptoms of intermittent pain, at most, during the entire appeal period.  The Veteran's right lower extremity radiculopathy has been manifested by mild symptoms of intermittent pain.  The Veteran was found to have no other symptoms of radiculopathy and the record lacks competent and credible evidence that the Veteran has any symptoms that are not wholly sensory.  The Board acknowledges the Veteran's assertions that a higher rating is warranted, but the VA examiner's opinions were based upon objective testing and are therefore to be accorded greater probative value.  As such, the Board finds that the Veteran's symptoms of right lower extremity radiculopathy most closely approximate the criteria contemplated for mild incomplete paralysis during the entirety of the appeal period.

The Board notes that the Veteran's service-connected right lower extremity radiculopathy has not been shown to involve any other factors warranting evaluation under any other provisions of VA's rating schedule at any pertinent period. 

Accordingly, the Board finds that an initial disability rating in excess of 10 percent for right lower extremity radiculopathy is not warranted.  The evidence preponderates against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).


ORDER

Entitlement to an initial compensable disability rating for left ear hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy is denied. 


REMAND

The Veteran is seeking a compensable disability rating prior to August 13, 2013, in excess of 10 percent prior to August 18, 2017, and in excess of 20 percent thereafter for a thoracic spine compression disability.  Specifically, the Veteran contends that his symptomatology is more severe than reflected by his currently assigned disability ratings.  The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.

The United States Court of Appeals for Veterans Claims (Court) has recently held that with respect to flare-ups, VA examiners must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation, including by soliciting information regarding frequency, duration, characteristics, severity, or functional loss.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

According to an August 2017 VA examination for his thoracic spine compression disability, the Veteran suffers from moderate to severe flare-ups that happen two to three times daily and last for hours.  The flare-ups occur when sitting or driving for more than 30 minutes and sometimes when bending forward.  The Veteran endorsed functional loss or impairment due to flare-ups and specifically noted that he was unable to bend forward and unable to sit for any period without having to get up and adjust.  

While the Veteran's statements suggest that his range of motion is further restricted during flare-ups, the examiner concluded that he was unable to state, without resorting to speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups because there was no conceptual or empirical basis for making such a determination without directly observing function under a flare-up.  As the August 2017 VA examination does not reflect the considerations required by Sharp, remand for an additional examination that addresses flare-ups of the Veteran's thoracic spine in compliance with Sharp is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his thoracic spine compression disability.  The claims file should be made available to and be reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all thoracic spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


